Case 2:18-cr-20495-DML-MKM ECF No. 107-1, PageID.427 Filed 12/31/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 United States of America,

                  Plaintiff,              Case No. 18-20495
       v.
                                          Hon. David M. Lawson
 Ibraheem Izzy Musaibli,

                  Defendant.
                               /

   List of Exhibits to Defendant’s Motion to Suppress Statements
      Made During His Interrogation Over Remote Messaging
        Applications and Custodial Statements Tainted by the
      Involuntary Statements Made During This Interrogation

       Ex. A – Map of Operation Al-Jazeera Storm

       Ex. B – Telegram Communications (pending Court’s order on
       whether sealed filing is granted)

       Ex. C – Facebook Messenger Communications (pending Court’s order
       on whether sealed filing is granted)
